Citation Nr: 0426839	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
supraglottic mass in the hypopharynx and larynx areas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1946, and from June 1951 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the special claims 
processing unit at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  As set forth above, 
the veteran's claim is now in the jurisdiction of the RO in 
Atlanta, Georgia.  In September 2004, the veteran testified 
at a Board hearing in Washington, D.C.  

At his September 2004 hearing, the veteran raised claims of 
entitlement to increased ratings for arteriosclerotic heart 
disease, residuals of a left wrist fracture, hearing loss, a 
left knee disability, and entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  As the RO has not yet adjudicated these claims 
and, inasmuch as they are not inextricably intertwined with 
the issue now before the Board on appeal, they are referred 
to the RO for initial consideration.

In September 2004, the Board granted the veteran's motion to 
advance his case on the docket pursuant to 38 U.S.C.A. § 
7101(a)(2) and 38 C.F.R. § 20.900(c) (2003).  

As set forth in more detail below, a remand of this matter is 
required.  This case will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran has claimed entitlement to service connection for 
a supraglottic mass in the hypopharynx and larynx areas.  
Essentially, he has advanced two theories of entitlement to 
service connection.  

First, the veteran claims that his supraglottic mass was 
incurred in service, possibly as a result of exposure to 
radiation from radar equipment.  In that regard, the Board 
notes that the record indicates that the veteran's military 
occupational specialty during World War II was "Radar 
Observer Bombardment."  In a June 2001 letter, the veteran 
explained that during his tour of duty at the U.S. Air Force 
Radar School in Alconbury, England, he was told that he could 
encounter health problems later in life due to radiation 
emitted by the radar equipment.  

In the alternative, the veteran theorized that his 
supraglottic mass may be causally related to his service-
connected arteriosclerotic heart disease.  See 38 C.F.R. 
§ 3.310(a) (2003).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  In this case, it does not appear 
that the RO has made an attempt to obtain any records 
pertaining to the veteran's claimed occupational exposure to 
radiation, such as a DD Form 1141.  Given the veteran's 
contentions, an attempt must be made to secure any such 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  

The duty to assist under the VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2003).  In the case, the medical evidence of 
record is silent for any indication as to the etiology of the 
veteran's supraglottic mass in the hypopharynx and larynx 
areas.  

A review of the record reveals that in June 2002, the veteran 
was scheduled for a VA medical examination in connection with 
his claim, but he failed to appear.  It is unclear whether 
the veteran received notice of the VA medical examination.  
See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In any event, at his 
September 2004 Board hearing, the veteran explained that he 
had been bedridden at the time of the scheduled examination.  

Under 38 C.F.R. § 3.655 (2003), when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2003).

Given the veteran's September 2004 hearing testimony, the 
Board finds that good cause has been shown for his failure to 
appear for the VA medical examination.  In view of the 
evidence of record, the Board finds that another VA medical 
examination is necessary.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  The veteran has 
indicated his willingness to appear for the examination.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  Contact the National Personnel 
Records Center, or other appropriate 
repository of records, and request copies 
of any documents pertaining to the 
veteran's claimed exposure to radiation 
in service, such as a Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141).

2.  Schedule the veteran for a VA medical 
examination to determine the etiology and 
likely date of onset of the supraglottic 
mass in the hypopharynx and larynx areas.  
The veteran's claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of the veteran's 
supraglottic mass in the hypopharynx and 
larynx areas, to include stating whether 
it is at least as likely as not that such 
condition is causally related to the 
veteran's active service, any incident 
therein, including claimed radiation 
exposure, or any service-connected 
disability, including arteriosclerotic 
heart disease.  

3.  Thereafter, readjudicate the 
veteran's claim of service connection for 
a supraglottic mass in the hypopharynx 
and larynx areas.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that relates to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); 38 C.F.R. 
§ 3.159(b)(1) (2003).



_________________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


